Citation Nr: 1707634	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  14-28 864A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.



ATTORNEY FOR THE BOARD

D. Cherry, Counsel






INTRODUCTION

The Veteran had active service from May 1992 to February 2001. 

This matter comes to the Board of Veterans' Appeals from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In the June 2011 rating decision, the RO granted service connection for degenerative joint disease of the left knee effective January 27, 2010, and assigned a zero percent disability rating.  In a July 2014 rating decision, the RO assigned a 10 percent disability rating for the left knee disability effective January 27, 2010.  In a September 2015 rating decision, the RO assigned an effective date of November 5, 2009, for the grant of service connection for the left knee disability and assigned a 10 percent disability rating effective that same date.  Although an increased rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

Subsequent to a July 2014 statement of the case, the RO obtained additional VA treatment records that are pertinent to the issues on appeal.  A waiver of agency of original jurisdiction, however, is unnecessary because the issues are being remanded.  38 C.F.R. § 20.1304(c) (2016).

The Veteran's former attorney withdrew as the representative, and the Veteran is currently unrepresented.  38 C.F.R. § 20.608 (2016).  In December 2016 correspondence, the Veteran's former attorney notified the Veteran that he would be withdrawing as the Veteran's counsel.  Documentation of the former attorney's efforts to contact and notify the Veteran was provided in January 2017 correspondence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's VA examination for the left knee was conducted in May 2011 and did not include joint testing for pain in passive motion, weight-bearing and nonweight-bearing in the left knee as well as in the right knee.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Therefore, another VA examination is necessary.

As for the right knee, the May 2011 VA examination report shows no current disability but more recent VA treatment records show that chronic arthralgia of the right knee was diagnosed in March 2015.  In light of evidence since the May 2011 VA examination showing a possible current disability, another VA examination is warranted.

As the issues are being remanded for a VA examination, the AOJ should ask the Veteran to identify any treatment for his knee disabilities and obtain any identified records.  In any event, the AOJ should obtain any additional VA treatment records from the Fayetteville (NC) VA Medical Center from November 2015 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his knee disabilities and obtain any identified records.  Regardless of his response, obtain any additional VA treatment records from the Fayetteville (NC) VA Medical Center from November 2015 to the present.

2.  After the development in 1 is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected left knee disability and the current severity and nature of any right knee disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected left knee and the non-service-connected right knee.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  The examiner is asked to describe any instability or recurrent subluxation in the Veteran's left knee.

c)  For any current right knee disorders, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the disorder is related to service (May 1992 to February 2001), to include in-service right knee treatment.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

3.  Thereafter, the AOJ should undertake any additional development deemed necessary based on the evidence of record and readjudicate the issues on appeal with consideration of all evidence of record.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




